Citation Nr: 1760030	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-26 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for colon polyps. 

2. Entitlement to service connection for bilateral upper leg condition. 

3. Entitlement to individual unemployability (TDIU).  
 

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1980.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for colon polyps and bilateral upper leg condition, as well as claim for TDIU. 

The Veteran testified at a video conference hearing before the undersigned Veteran Law Judge (VLJ) in January 2017 and transcript of the hearing is of record. 

The issues of service connection for bilateral upper leg condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the hearing, the Veteran indicated that he wants to withdraw his service connection claim for colon polyps.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal for entitlement to service connection for colon polyps. 38 U.S.C.§ 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawn Claims

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).

Prior to the promulgation of a decision in this case, the Veteran withdrew the claim for service connection for colon polyps at the hearing in January 2017.  

Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal and thereby the claim for service connection for colon polyps is dismissed.


ORDER

The appeal concerning the claim of entitlement to service connection for colon polyps is dismissed. 


REMAND

The Board regrets further delay, but additional development is necessary to decide the remaining claims. 

During the hearing, the Veteran has indicated that he has applied for social security benefits.  See hearing transcript at 9-10.  Review of the record shows Social Security Administration (SSA) records have not been obtained.  VA has a duty to obtain relevant records from a Federal department or agency, including, but not limited to, records from SSA. 38 C.F.R. § 3.159 (c)(2)(2017); See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Therefore, a remand is necessary to obtain outstanding SSA records. 

Furthermore, with respect to the claim for bilateral upper leg condition, the Veteran's VA medical treatment shows that he sought treatment for pain and numbness in the left and right legs. VA has not obtained an examination for this condition.  Therefore, upon remand, the Veteran should be afforded VA examination to determine the etiology of his condition. See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017).   

As the issue of entitlement to a TDIU is intertwined with the service connection claim in appellate status, it must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  In addition, on remand, a medical opinion addressing the functional impairment the Veteran's service-connected disabilities cause that may impact employment should be obtained. 
 
Accordingly, the case is REMANDED for the following action:

1. Update VA medical records. 

2. Take the necessary steps to obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession. A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3. Ask that Veteran to complete and return a formal TDIU application (VA Form 21-8940).

4. After completion of directives #1-#2, schedule the Veteran for a VA examination to determine the etiology of his bilateral upper leg condition.  The examiner should review the claims file in its entirety and provide an opinion answering the following question:

Is the Veteran's bilateral upper leg condition at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?  

The examiner should consider and comment on the Veteran's lay statements. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

The examiner should review all relevant/pertinent evidence, to include cramps noted in the Veteran's service treatment records (STRs) in June 1980. 


5. Consider any additional development necessary based on the foregoing, to include obtaining an opinion regarding TDIU.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


